UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4142


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN C. LONG,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:10-cr-00067-RBS-TEM-
1)


Submitted: August 28, 2019                                  Decided: September 11, 2019


Before WILKINSON, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan L. Saunders, Newport News, Virginia, for Appellant. Dee Mullarkey Sterling,
Assistant United States Attorney, Newport News, Virginia, Daniel Taylor Young,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan C. Long appeals the district court’s order revoking his supervised release

and ordering a sentence of 24 months’ imprisonment and 18 months’ supervised release.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issues for appeal but questioning the reasonableness of Long’s

sentence, and whether the court properly admitted laboratory reports as evidence of Long’s

drug use. We affirm.

       We review the district court’s evidentiary rulings in a revocation hearing for abuse

of discretion. United States v. Ferguson, 752 F.3d 613, 616 (4th Cir. 2012). Defendants

have the right in a revocation hearing to confront and cross-examine witnesses. Id.

However, we discern no error in the court’s decision to rely on testimony from the

certifying scientist from the independent testing laboratory concerning the lab reports he

certified.   See United States v. Washington, 498 F.3d 225, 229-32 (4th Cir. 2007)

(approving testimony by head of testing laboratory concerning raw data generated by the

laboratory’s diagnostic machines).

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010). Only if a sentence is either procedurally or substantively unreasonable is a

                                              2
determination then made as to whether the sentence is plainly unreasonable. United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007). Our review of the record leads us to

conclude that Long’s sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the order of the district court.

This court requires that counsel inform Long, in writing, of the right to petition the Supreme

Court of the United States for further review. If Long requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Long. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              3